Title: William C. C. Claiborne to Thomas Jefferson, 24 December 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear sir,
             Baton Rouge Dec: 24th 1810.
          
            You will no doubt have seen the Proclamation by the President, which made it my duty to take possession of the Country extending from the Mississipi to the Perdido, in the name & in behalf of the United States.—In the discharge of that duty I now occupy the Fort of Baton Rouge, its dependencies & the Several adjoining Districts.—On my arrival at Baton Rouge, I had reason to apprehend opposition & was prepared to meet it:—But fortunately none was offered, and peaceable possession was taken on the tenth of the present month, since which the most perfect good order has been maintained, and much satisfaction on the occasion, manifested by a majority of the Inhabitants.
          
          Mobile is yet in possession of the Spaniards, as are also two other posts, one at the mouth of Pascagola, & the other near the pass of Christiana;—under my present instructions I am not authorised to remove themby force;—But am daily in expectation of receiving orders to that effect.—
          The Proclamation of the President has in the Territories of Orleans & Mississipi afforded great satisfaction;—I am persuaded it will be received with like approbation thro’out the whole western Country, and I pray God to incline the Atlantic states to support the measure with firmness and unanimity.—
          It is reported that the people of Cuba are in a state of Revolution, and that the Captain General is imprisoned;—But what party has prevailed is not stated.—In the progress of events, there is nothing I so much desire as to see the Flag of my Country wave on the Moro’ Castle.—Cuba is the real Mouth of the Mississipi, and the nation possessing it, may possibly at a future day command the western Country.—But let that Island be ours, and the American Union is placed beyond the reach of change.—
          Livingston has again laboured to disturbed disturb the good people of New Orleans;—In his suit against the late Marshal (notwithstanding, he had so intrigued as to enduce the defendant to favour his views) he failed of success;—he afterwards in the presence of Witnesses took final formal possession of the Batture, announced the proceeding in the Gazettes, forbid the Citizens to remove Dirt from the premises, under penalty of being prosecuted, but gave permission to flat Boats to Land, & for Water Carts to fill their casks;—It seems however that the intruder has again been despossessed by the present Marshal, against hi whom an action is now brought, & thus rests the Business.—
          Having nearly organized the Parish Courts & the Militia in this District, I shall set out for New-Orleans on the 20th Instant, to encounter the ensuing Winter, all the intrigues & all the malice of Clarke, Livingston & Company.—
          
            With great respect I am Dr Sir Your faithful friend & grateful fellow Citizen
            
 William C. C. Claiborne
          
        